



COURT OF APPEAL FOR ONTARIO

CITATION: Pope Estate v. Pope
    Estate, 2013 ONCA 611

DATE: 20131008

DOCKET: C56667

Laskin, Rosenberg and Pepall JJ.A.

BETWEEN

Robert Pope, as Executor of the Estate of Frederick
    Pope and Attorney for Property of Frederick Pope

Appellant

and

Janice Cronin, as Executor of the Estate of
    Frederick Pope and Attorney for Property of Frederick Pope and John Peoples, as
    Executor of the Estate of Frederick Pope

Respondents

William C. McDowell and Jonathan Erik Laxer, for the
    appellant

Jeanie DeMarco, for the respondents

Heard and released orally: September 20, 2013

On appeal from the judgment of Justice Kenneth E. Pedlar
    of the Superior Court of Justice, dated November 13, 2012.

ENDORSEMENT

[1]

The parties proceeded in accordance with the agreement that they
    reached, as reflected in the special case. We are not persuaded that we should
    interfere with their agreement.

[2]

The agreement entitles the appellant to a review of the decision of the
    majority executors. Accordingly, the jurisdiction of the court is not ousted.
    It will be up to the judge hearing the review application to decide whether to
    implement the parties agreement (see para. 5 of Justice Pedlars reasons) that
    the review be on a standard of reasonableness or whether another standard ought
    to be applied to the issues raised.

[3]

Accordingly, the appeal is dismissed. The costs of the appeal on a partial
    indemnity basis in the amount of $15,000 all in, is payable by the appellant
    out of his share of the estate. A further $30,000 is payable out of the residue
    of the estate. The Royal Bank of Canada is authorized to pay these costs and
    the costs order of Pedlar J. out of the estate accounts it is holding.

J.I. Laskin J.A.

M. Rosenberg J.A.

S.E. Pepall J.A.


